Case 2:18-cv-08420-RGK-PJW Document 96 Filed 03/04/20 Page 1of2 Page ID #:627

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 2:18-cv-08420-RGK-PIW Date March 4, 2020

 

 

Related cases to In the Matter of Seizure of: Any and all funds held in Republic Bank of
Title Arizona Accounts

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Motion to Dismiss Consolidated Master

Verified Complaint for Forfeiture [DE 82]

These related civil forfeiture actions arise from charges in the ongoing criminal
proceeding United States v. Lacey, No. 18-CR-422-PHX-SPL (D. Ariz.).

On January 14, 2020, Plaintiff United States of America (“government”) filed a
consolidated master complaint (ECF No. 66.) On February 5, 2020, Claimants Michael Lacey
and James Larkin filed a Motion to Dismiss that Complaint in which numerous others have
joined. (ECF No. 82.) On February 5, 2020, the government filed an Opposition, in which it
asserts that Claimants’ Motion is premature and should therefore be denied without prejudice.
(ECF No. 93.)

Under the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture
Actions (“Supplemental Rules”), the government has the right to serve special interrogatories in
an asset forfeiture action in order to verify a claimant’s identity and relationship to the defendant
property. Supp. R. G(6)(a). Where Claimants have filed a motion to dismiss the civil forfeiture
complaint, the government must serve the interrogatories within 21 days, and the government is
then relieved from responding to the motion until 21 days after claimant responds to its
interrogatories. Supp. R. G(6)(c).

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:18-cv-08420-RGK-PJW Document 96 Filed 03/04/20 Page 2of2 Page ID #:628

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 2:18-cv-08420-RGK-PIW Date March 4, 2020

 

 

Related cases to In the Matter of Seizure of: Any and all funds held in Republic Bank of
Title Arizona Accounts

 

Here, the government served its interrogatories on Claimant Michael Lacey on February
12, 2020. The Court therefore DENIES Claimants’ motion without prejudice. Claimants may
re-file following their response to the government’s interrogatories in accordance with
Supplemental Rule G(6).

IT IS SO ORDERED.

 

Initials of Preparer

 
